Citation Nr: 1752700	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-20 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for chronic cluster headaches prior to February 3, 2017, and a rating in excess of 50 percent therefrom.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and from May 1977 to November 1979.

This matter originally came before the Board of Veterans' Appeal (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013 and August 2016, the Board remanded the issues on appeal to the RO for additional development. 

The issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  Thus, it remains in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Upon remand, in an April 2017 rating decision, the RO increased the disability rating of headaches to 50 percent effective from February 3, 2017.  The current staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In May 2017 (and again in June 2017), the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), disagreeing with the effective date of the 50 percent rating assigned.  Generally, a claim for an earlier effective date for the award of a particular disability rating is a distinct issue appealable to the Board.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997).  Here, however, the Veteran's appeal ultimately arises from the June 2011 rating decision.  The more recent rating decision in May 2017, which increased the rating of headaches from 30 percent to 50 percent effective from February 3, 2017, simply granted a staged rating for the disability.  The appeal of the effective date for the 50 percent rating is subsumed by the appeal of the pending claim for an increased disability rating because in looking at the record to determine if a rating greater than 30 percent prior to February 3, 2017, is warranted, the Board will necessarily be addressing the earlier effective date issue.  See AB, 6 Vet. App. at 38; see also Fenderson v. West, 12 Vet App 119, 125-27 (1999).  As such, no further action is needed to address the appeal for an earlier effective date.  


FINDINGS OF FACT

1.  Prior to February 3, 2017, the Veteran's headaches involved very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected disability picture is not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent disability rating for chronic cluster headaches are met prior to February 3, 2017, but not higher prior to or since that date.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.1024.3, 4.7, 4.124, Diagnostic Code (DC) 8100 (2017). 

2.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Headaches

The Veteran is seeking an increased rating for his cluster headaches.  He filed a claim for increase in November 2010, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 30 percent rating prior to February 3, 2017, and a 50 percent rating beginning from that date.  

As a threshold matter, the Board finds that all procurable evidence has been obtained.  The Board previously remanded this matter with instructions, as relevant, to attempt to obtain VA medical records from the 1980s.  This was based on a February 2015 statement from the Veteran that he had treatment at Jackson or Tuskegee since he filed his first compensation claim in the 1980s.  Upon remand, the two VA facilities responded in December 2016 and February 2017, respectively, that they did not have records for the Veteran since the 1980s.  As those records do not exist, VA's duty to assist is met.  See 38 C.F.R. § 3.159(c).  

A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B. Rating Schedule

The Veteran's headache disability has been assigned staged disability ratings under DC 8100 of 38 C.F.R. § 4.124a.  

The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

Medical reports may not use the word "prostration."  However this is an adjudicative determination based on the extent to which the facts meet the definition of the term.  See M21-1, III.iv.4.G.7.c.  

Accordingly, "prostrating," as used in 38 CFR 4.124a, DC 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  Completely prostrating as used in 38 CFR 4.124a, DC 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having migraine headache symptoms.  See M21-1, III.iv.4.G.7.c.  However, examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  See M21-1, III.iv.4.G.7.d. 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Severe economic inadaptability denotes a degree of substantial work impairment.  It does not mean the individual is incapable of any substantially gainful employment.  Evidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence.  VBA Manual M21-1, III.iv.4.G.7.e., DC 8100, Terminology: Severe Economic Inadaptability.

Note:  In cases where migraine headaches meet the criterion of severe economic inadaptability and, additionally, the evidence shows that the claimant is incapable of substantially gainful employment due to the headaches, referral for consideration of an extraschedular award of a total evaluation based on individual unemployability is appropriate.  Id.


C. Application of the Rating Schedule

In this case, the Board finds that a 50 percent rating is assignable throughout the appeal period prior to February 3, 2017.  

The RO assigned the effective date of the current 50 percent rating based on the results of a February 2017 VA examination.  That VA examiner found that the Veteran had very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner explained that, during the Veteran's headache episodes, he must be in a dark, quiet area, and he was unable to talk to anyone or carry on with any activity.  The VA examiner felt that since these headaches occurred 2-3 times a day and lasted 2 hours each, it would be a burden to an employer.  

The RO assigned the 50 percent rating mechanically based on the date of this VA examination.  Thus, it is not materially in dispute that the Veteran's headaches meet the 50 percent criteria since at least that date.  See, e.g., Murphy, 26 Vet. App. at 510.  

An effective date for an increased rating should not be assigned mechanically based on the date of an examination.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); VAOPGCPREC 12-98.  

Accordingly here, the evidence shows that the 50 percent disability level first arose much earlier.  The February 2017 VA examiner specifically recorded the Veteran's complaints that this disability level started in 2009.  The VA examiner found that this was "well documented" in a VA neurologist's January 2015 medical record.  

The Board finds that the VA examiner's summary is accurate.  A January 2015 VA Neurology consultation documented such symptoms.  Of even more significance, the earlier, contemporaneous VA medical records reflect such complaints.  In October 2010, one month prior to the current claim, the Veteran complained of headaches up to four times per day and lasting up to 2 hours.  The Veteran voiced identical complaints during treatment in November 2013, July 2014, November 2015, August 2016, and on other occasions, including at a July 2016 VA examination and in a January 2015 Pain Questionnaire for the Social Security Administration (SSA).  

Overall, there has been some evidence tending to impeach the Veteran's credibility.  For instance, at VA in February 2014, the Veteran denied drug use while testing positive at that time for drugs.  Similarly, in July 2014, the Veteran denied past alcohol abuse, although it was noted that such was documented.  Next, in January 2014, the Veteran described his son as "manipulative like him" (emphasis added, suggesting the Veteran's awareness that he too was manipulative.  Also, a doctor evaluating the Veteran for purposes of his SSA claim in May 2015 found symptoms that were disproportionate to the expected severity and duration.  This was based on an unrelated medical condition but tends to indicate a propensity to exaggerate.  

These credibility questions notwithstanding, his complaints regarding his headaches have been consistent and are corroborated by independent evidence.  For instance, his mother wrote in an April 2014 supporting statement that the Veteran had headaches every day.  Also, the Veteran was admitted to an emergency room (ER) in December 2013 after taking too much medication in attempt to relieve his headaches.  His actions were originally interpreted at the ER as a suicide attempt, but the Veteran denied this.  On review at VA in August 2015, a screening nurse practitioner agreed that it was evident from the ER admission that the event was not a suicide attempt.  The Board is inferring that the Veteran would not have taken so much medication in an attempt to relieve his headaches if they were not of the severity indicated.  

The only evidence calling into question his complaints of daily headaches appears in a January 2014 VA Neurology record, which reflects complaints that the headaches were "now almost daily" (emphasis added).  The use of "almost" implies that the headaches were not every day, but nearly every day.  

Ultimately, however, the rating schedule does not require daily headaches.  The 50 percent rating is assignable with "very frequent" headaches that are prostrating and prolonged.  There is no material dispute here that the Veteran's headaches are prostrating and prolonged.  The evidence also shows that the headaches were daily or nearly so, which is "very frequent."  Finally, the Board finds that headaches occurring every day, or nearly so, and lasting from 2 to 3 hours at a time are productive of a severe economic inadaptability.  

Because this disability level manifested throughout the appeal period, and not with the February 2017 VA examination, the 50 percent rating is assignable from the date of claim.  See Swain, 27 Vet. App. at 224.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The rating is not assignable during the one-year look-back period prior to the November 2010 claim as the evidence does not show with any degree of certainty that this level of severity first emerged within one year of the November 2010 claim.  Of note, the February 2017 VA examiner indicated that the headaches first manifested at this level in 2009.  The VA examiner did not indicate when in 2009 this occurred.  In reconciling the other evidence of record, it appears that it occurred at some point before he stopped working in July 2009.  For instance, he wrote in a May 2014 VA Form 21-8940 that he stopped working in July 2009 due to his headaches.  Later in this form, he wrote that he left early because of headaches when he had last worked.  He likewise wrote in an August 2015 statement that he had not worked since July 2009 because his headaches were too frequent, too severe, and the pain seemed to be getting worse.  This implies that his headaches had manifested at the 50 percent level by at least July 2009.  Because this would precede the November 2010 claim by more than one year, it cannot be found that the 50 percent disability level arose within one year of the November 2010 claim.  Therefore, an effective date earlier than November 2010 cannot be assigned.  See Gaston, 605 F.3d at 984.  

In conclusion, when reconciling the various medical reports into a consistent picture, it must be found that the Veteran's disability picture is most consistent with a 50 percent disability level since November 2010.  This is the highest available schedular rating for this disability.  The appeal is therefore granted in full.  

The Veteran has voiced other complaints related to his headaches.  For instance, he has complained, such as in January 2014, that his left eye hurt and watered with headaches.  At a VA Neurology consultation in July 2014, he again complained that his eye watered and may drip, plus he could feel his heart beating and his nose may water.  These signs and symptoms, and their resulting functional impairments, are contemplated by the rating schedule, which provides for disability ratings based on a broad and non-exclusive continuum pertaining to the severity, frequency, and duration of the characteristic prostrating attacks of headaches ultimately resulting in severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  Therefore, the rating schedule was purposely designed to compensate for all symptoms of his headaches, even though those symptoms are not explicitly listed in the rating schedule.  Therefore, to the extent the issue has been implicitly raised, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321.  

II.  TDIU

The Veteran is also seeking a TDIU.  In his May 2014 VA Form 21-8940, the Veteran wrote that he last worked full-time in and became too disabled to work in July 2009, which is also when his disability first affected full-time employment .  The service-connected disability preventing him from securing or following any substantial gainful employment was cluster headaches.  He previously worked as a plumber for five years.  He had a high school education, but no other education or training.  


A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
 
It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion
  
The Veteran's sole service-connected disability is cluster headaches.  It is assigned a 50 percent disability rating throughout the appeal period.  Thus, the Veteran's combined disability rating does not meet the criteria for award of a schedular TDIU because there is one disability, which is not rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

With regard to his work history, the Veteran informed a VA mental health provider in July 2016 that he lost his last job due to missing so much work as a result of the headaches.  This does not appear entirely accurate.  His last employer confirmed in July 2014 that he last worked in July 2009.  But, the employer stated that he stopped working due to a violation of company policies.  No details were provided.  He provided some clarification in his May 2014 Form 21-8940.  He wrote that when he last worked, he would need to leave early because of headaches.  His boss would pay him for eight hours until the company found out and fired him.  Assuming his May 2014 statement is true, it appears that the Veteran was missing work due to his symptoms, which led him to violate the company's policies by getting paid for hours he was not working.  Therefore, his headaches only indirectly contributed to him stopping to work.  This does not indicate a protected work environment because his employer terminated him as soon as it found out that his boss was allowing him to get paid for work hours he was not completing.  See 38 C.F.R. § 4.17(a).  

The Veteran has not been employed since that time.  He informed a VA provider in December 2009 that he was going to school for carpentry, but it appears he did not complete this program.  He applied to the VA Vocational Rehabilitation program in June 2011, but withdrew from the program in August 2011 before completing a needed evaluation.  Thus, it may be concluded that the Veteran stopped working in July 2009, at least in part, due to his headaches, and he has not worked since.  

With regard to his employability, the Board herein above grants a 50 percent rating for his headache disability.  This contemplates a "severe economic inadaptability" but it does not mean he is unemployable.  See VBA Manual M21-1, III.iv.4.G.7.e. DC 8100, Terminology: Severe Economic Inadaptability.

He applied for disability benefits with SSA due to a lumbar spine condition, his headaches, plus a mental health condition.  He was found unemployable under SSA's standards by an Administrative Law Judge (ALJ) in December 2016.  The ALJ found that the Veteran had been disabled due to his "lone severe impairment, degenerative disc disease of the lumbar spine."  The ALJ cited the Veteran's other medical conditions, including migraine headaches, but concluded that those impairments had not "placed more than a minimal limitation on his ability to perform basic work activities" and, therefore, were not "severe impairments."  

To the extent this might contradict the Board's finding herein above as it pertains to his headaches, the ALJ's conclusion is indefinite as it pertains to headaches.  The Veteran discussed his headaches in his SSA submissions.  In an April 2015 SSA Reconsideration decision, it was noted that the Veteran alleged an onset date in July 2009 due to "severe headaches everyday" and back pain.  But, the Board finds important that the Veteran was not evaluated by SSA for the headaches.  It is not clear why SSA did not evaluate the headaches, and the Board does not find SSA's decision to not evaluate the headaches to weigh against the claim.  There could have been any number of reasons why SSA did not evaluate his headaches, and the Board can only speculate as to why.  Regardless, the Board finds no basis to infer that SSA did not evaluate his headaches because they were not as severe as shown by the VA medical records and examinations, which affirmatively demonstrate the opposite.  Because SSA developed little evidence concerning the Veteran's headaches, the ALJ's decision is not probative evidence that the Veteran's headaches did not cause unemployability.  

Nonetheless, the SSA records are still probative evidence on the TDIU issue.  As stated, the Veteran alleged that he could not work due to a combination of his headaches and a nonservice-connected lumbar spine condition.  This indicates that the Veteran was not being entirely consistent where he alleged to VA that he was unemployable only as a result of his headaches.  This diminishes the credibility of his statements on this question.

Looking to the other evidence, as discussed herein above, the Veteran has had headaches during this time period every day, or nearly so, which usually occurred during the daytime.  The headaches were accompanied by excessive tearing from his left eye, plus sensitivity to light and sound.  He would need to go to a dark, quiet area, and he was unable to talk to anyone or carry out any activity.

With his high school education and background as a plumber, the Board finds that the Veteran would be able to find unskilled or semi-skilled work that would not be precluded by his headaches.  The February 2017 VA examiner felt that the headaches would be a burden to an employer.  However, the Veteran's headaches did not last all day.  He had periods of time during each day in which he had no headaches and functioned normally (excluding consideration of his nonservice-connected disabilities).  Therefore, he should be able to maintain an unskilled or semi-skilled job that would allow him to take breaks throughout the day during a headache.  Such work would not be inconsistent with his background and experience.  

Accordingly, the Board finds that the Veteran's service-connected disability picture is not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.  Thus, referral for consideration of an extraschedular TDIU under § 4.16(b) is not warranted.  The preponderance of the evidence is against the claim for a TDIU.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, a TDIU is not warranted.


ORDER

A 50 percent disability rating for chronic cluster headaches prior to February 3, 2017, but no higher before or since that date, is granted. 

A TDIU is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


